DETAILED ACTION
This correspondence is in response to the communications received April 23, 2020.  Claims 1-4 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation, “one wafer of a stacked wafer having at least two layers laminated” renders the claim indefinite.  Throughout Applicant’s specification, the term “stacked wafer 10” (last paragraph of page 7, for example) is described as an element consisting of two wafers that have been bonded to each other, see Fig. 2C, provided 

    PNG
    media_image1.png
    338
    501
    media_image1.png
    Greyscale

The analysis below will illustrate the confusing nature of the claim language throughout the claim.
First, the claim sets forth the element, “one wafer of a stacked wafer having at least two layers laminated”.  Is the “one wafer” the stack of the two wafers 12 and 14?  The name “stacked wafer” further adds to the confusion, because if you have a stack of something, it becomes plural, so why is it not “a stack of wafers”?  This current language is analogous to stating “a stacked book” to mean a stack of two or plural books, clearly the grammatical error renders the claim confusing and inaccurate, since immediately after it is stated, “… having at least two layers laminated…”. 
Second, the operations carried out upon the element are stated in varied ways that further add to the confusing nature of the claim.  
1.) The sheet laying step (lines 4 and 5) occurs upon “the one wafer”.
2.) The thermocompression bonding step (lines 6-9) occurs upon “the one wafer”.
3.) The modified layer forming step (lines 10 and 11) occurs upon “irradiating the stacked wafer” with subsequent specifying of the “one wafer”.  To view the claims from 


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Regarding claim 1, the Applicant discloses in Fig. 1-7B, a stacked wafer processing method for processing one wafer of a stacked wafer having at least two layers laminated (assumedly 12 and 14, Fig. 1C), comprising:

a sheet laying step of laying a thermocompression bonding sheet on an upper face of the one wafer (Fig. 2A-B, where the sheet is 20 upon top of 12 of 12, 14);

a thermocompression bonding step of thermocompression-bonding the thermocompression bonding sheet to an outer peripheral portion of the one wafer where a 

a modified layer forming step of irradiating the stacked wafer with a laser beam having a transmission wavelength to the thermocompression bonding sheet and the one wafer from the thermocompression bonding sheet side with a focal point of the laser beam positioned inside the outer peripheral portion of the one wafer, thereby continuously forming a modified layer inside the one wafer (step which occurs in Figs. 4A-B, where a laser appears to cut the edge of the stack); and

a chamfered portion removing step of expanding, after performing the modified layer forming step, the thermocompression bonding sheet to break the chamfered portion, thereby removing the chamfered portion from the one wafer (step which occurs in Figs. 5 and 6 where sheet 20 is expanded to remove damaged edge portion of the chamfered wafer edge).


Allowable Subject Matter
Claims 1-4 would potentially be allowable if the 112(b) rejection is overcome.  The prior art does disclose the use of a polymer sheet during dicing / singulation processes, where the sheet is expanded after dicing to cleanly separate the chips.  The instant Application discloses a potentially novel concept of wafer edge removal that is specific to the edge and is carried out with several method steps of the stack of two wafers, where the process is carried out to only one of the stack of two wafers where the polymer sheet is adhered to the edge of one of the wafers, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893